Title: James Madison to Joseph C. Cabell, 1 April 1833
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                April 1. 1833.
                            
                        
                        I received by the last mail yours from Albemarle with the documents referred to. That from Nelson with its
                            accompaniments, had previously come to hand. I regret much my loss of a visit which I was so near being favored with.
                            Besides the personal gratifications it would have afforded me, we could not well have been together without touching on
                            topics not personal, and on which our ideas might be worth interchanging.
                        [My conjectures had anticipated the explanation of your forbearance to notice the erroneous criticisms on me.
                            Your reasons for it were perfectly just and satisfactory.
                        I return you Judge Scotts letter. My slight acquaintance with him was formed in the Convention at Richmond.
                            It required but a slight one to satisfy me that he possessed a superior mind; and he is known to be highly respectable in
                            the other aspects of his character. I value his judgment therefore, and should feel a pleasure in conforming to his wish, in
                            reference to a publication of the letter to Judge Roane which you had shewn him. But a publication of that, without the
                            others, and without any of the letters from Judge Roane, might excite a suspicious curiosity and invalidating remarks. To
                            publish all the letters from me, in some of which the proceedings of the Supreme Court of the U.S are combatted, might
                            not accord with the object of Judge Scott. And a respect for the memory of Judge Roane and the heir of his manuscripts,
                            might raise the question whether any publication of the correspondence, not more imperatively called for, would be proper
                            without a communication with Mr. Wm. H. Roane. For myself no reasons occur that would restrain me from acceding to a
                            publication of the whole correspondence, except the appearance of a forwardness in stepping into public view, and the
                            complimentary language in the letters from the Judge, which I ought to have no part in making public.]
                        As to the suggestion of a pamphlet comprizing some of my letters on Constitutional questions, it may be
                            remarked that this has, as I understand, been lately done with respect to some of them, those to Mr. Everett and Mr.
                            Ingersoll, if no more. Nor could such a task be now executed in time for any critical influence on public opinion. Whether
                            it may become expedient during the next winter, will be decided by the intermediate turn and complexion of the politics of
                            the Country.
                        I had noticed the charge of inconsistency against me, [in the speech of Mr. Calhoun.] But it had been so often
                            refuted on different occasions, and from different quarters, that I was content to let it die of its wounds. There would
                            indeed be no end to refutations, if applied to every repetition of unfounded imputations. The attempt to prove me a
                            nullifier, by a misconstruction of the Resolutions of 98=99, tho’ so often and so lately corrected, was I observe,
                            renewed, some days ago, in the Richmond Whig, by an inference from an erasure in the House of Delegates from one of those
                            Resolutions, of the words "are null void and of no effect" which follow the word "Constitutional". These words tho’
                            synomymous with "unconstitutional" were alledged by the critic to mean nullification; and being of course ascribed to me,
                            I was of course a Nullifier. It seems not to have occurred, that if the insertion of the words could convict me of being a
                            Nullifier, the erasure of them [unanimous I believe] by the Legislature, was the strongest of protests against the
                            Doctrine; a consideration of infinitely more importance than any opinion of mine, if real, could be. The vote in that case
                            seems not to have engaged the attention due to it. It not merely deprives South Carolina of the authority of Virginia on
                            which she has relied and exulted so much, in support of her cause, but turns that authority pointedly against her.
                        In referring to this incident, I am reminded of another erasure from one of the Resolutions. After the word
                            "States", as parties to the Compact, the word "alone" was inserted. This was unanimously
                            stricken out. I was always at a loss for the reason, till it was lately stated on the authority of Mr. Giles, that the was
                            considered by some, as excluding the people of a State from being a party to the compact. The word was not meant to guard
                            against that misconstruction, which was not apprehended; the people being the State itself when acting in its highest
                            capacity; but to exclude the idea, of the State Governments or the Federal Governments being a party. The common notion
                            previous to our Revolution had been that the Governmental Compact was between the Governors and the Governed; the former
                            stipulating protection, the latter allegiance. So familiar was this view of the subject that it slipped into the speech of
                            Mr. Hayne on Foot’s Resolution, and produced the prostrating reply of Mr. Webster. So apt also was the distinction between
                            a State, and its Government, to be overlooked, that Judge Roane with all his sagacity and orthodoxy, was betrayed into a
                            language that made the State Government a party to the Constitutional Compact of the United States. In the 5th. letter of
                            his "Algernon Sidney" he says: "If without this jurisdiction [of the Supreme Court of the United States] now claimed, it
                            is alledged that danger will ensue to the Constitutional Rights of the General Government, let us not forget that there is
                                another party to the compact. That party is the State Governments, who ought not to be deprived of their only
                            defensive armor".
                        What an example is here, where it would be so little looked for, of the erroneous and one sided view so often
                            taken of the Relations between the Federal and the State Governments. Is it not obvious that the jurisdiction claimed for
                            the States is not their only defensive armour; and that another and more compleat defence is in
                            the responsibility of the Federal Government to the people and Legislatures of the States as its Constituents; whereas the
                            jurisdiction claimed for the Federal Judiciary is truly the only defensive armour for the
                            Federal Government, or rather for the Constitution and laws of the United States. Strip it of that armour, and the door is
                            wide open for nullification, anarchy and convulsion; unless twenty four States independent of the whole and of each other,
                            should exhibit the miracle of a voluntary and unanimous performance of every injunction of the parchment compact.
                        I received lately from Mr. Hassler several copies of his "Report on weights and measures", one of them noted
                            for you and another to be deposited where most likely to invite an attention useful to Mr. H. I sent both of these by Mr.
                            Saml. Carr who promised to have them conveyed to you. I find that the copy with the pencilled mark for you, is here. I
                            must therefore have sent the one marked for me. You will please to correct the mark, and render an exchange unnecessary.
                        I must not let the occasion pass, without congratulating you on your successful progress in the arduous and
                            patriotic plan of connecting the West and the East, by a route through Virginia. I wish you may continue to triumph over
                            all the difficulties to be encountered. Such works are among the antidotes to the poisonous doctrines of disunion, as well
                            as otherwise of the most beneficent tendencies.
                        I must repeat that I am truly sorry that you could not take Montpellier in your way down. I will indulge the
                            hope that you will be able to lop off a few days from your stay below, and give me that pleasure on your way up. It will be
                            a real one. With great esteem & cordial Salutations
                        
                            
                                J. M.
                            
                        
                    *Short lines are convenient to my eyes, and embarrass less my position in writing.